DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2002 have been fully considered but they are not persuasive. 
In response to Applicant arguments filed on 09/27/2007 (pages 8-9). Examiner disagreed that, Applicant argued that, Lelescu is directed to techniques for synthesizing high-resolution images using image deconvolution and depth information. (Le/escu, Abstract). Le/escu recites that a “depth map” refers to “metadata that describes the distance from the camera to the portion of the scene captured in the pixels (or a subset of the pixels) of an image.” (Le/escu, par. [0013]). Lelescu also refers to identifying the motion of a camera by mapping “the motion of one or more pixels between the captured light fields.” (Le/escu, par. [0038]). The approach in Le/escu generates a depth map, which is used to represent the depths of different pixels within images. Also, the approach in Le/escu maps one or more pixels between images to identify motion. Neither one of these operations involves generating a “gain map” that identifies “relative gains of the imaging sensors.” In fact, there is no mention of identifying any “gain” in Le/escu, and there is certainly no mention of identifying “relative gains” of multiple imaging sensors. Identifying depth within an image and identifying motion between images say nothing at all about identifying relative gains of multiple imaging sensors. 
Examiner was not persuaded by Applicant’ argument. Claim 1 recites “obtaining multiple input images of a scene based on image data captured using multiple imaging sensors; and generating a gain map identifying relative gains of the imaging sensors, the gain map generated using the input images and translational and rotational offsets between one or more pairs of the input images”. Claimed obtaining multiple input images of a scene based on image data captured using multiple imaging sensors, but does not define or further limit either of those terms. Applicant’ specification also does not provide an explicit definition for either a structure and function to relate the invent such as how a structure, and step of function to perform of generating a gain map identifying relative gains of the imaging sensors, the gain map generated using the input images and translational and rotational offsets between one or more pairs of the input images.
The Examiner found the prior art of Lelescu discloses image data is captured using the inertial movement sensor 110 input by data field wherein captured light fields contain a two dimensional images associated with a coordinate that the pixel was captured; and   map identifying by images from multiple viewpoints associated depth map, and  using the input images and translational and rotational offsets between one or more pairs of the input images by the motion adjust 320 to images from multiple viewpoints associated depth map with motion transformation which is represented by a rotation (See par [0021, 0024, 0032, 0037-0038, 0044-0045]).      
Thus, Lelescu teaches to obtaining multiple input images of a scene based on image data captured using multiple imaging sensors; and generating a gain map identifying relative gains of the imaging sensors, the gain map generated using the input images and translational and rotational offsets between one or more pairs of the input images. While Applicant has alleged that the claimed is distinct from prior art, Applicant’ fails to explain how the two features are different or why prior art does not fall within the claimed.  Therefore, Applicant’s argument fails to explain persuasively why the claimed would not include the prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-10, 12-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lelescu et al. (US Pub No. 2017/0070673).
Claim 1, Lelescu discloses a method comprising: obtaining multiple input images of a scene based on image data captured using multiple imaging sensors (par [0021, 0024, 0037-0038] “image data is captured using the inertial movement sensor 110 input by data field wherein captured light fields contain a two dimensional images associated with a coordinate that the pixel was captured”); and generating a gain map identifying relative gains of the imaging sensors (par [0032] “map identifying by images from multiple viewpoints associated depth map”), the gain map generated using the input images and translational and rotational offsets between one or more pairs of the input images (par [0019, 0026, 0028-0029, 0032, 0038, 0044-0045] “using the input images and translational and rotational offsets between one or more pairs of the input images by the motion adjust 320 to images from multiple viewpoints associated depth map with motion transformation which is represented by a rotation”).
Claim 2, 9, 16, Lelescu further discloses the method of claim 1, wherein: the multiple input images of the scene comprise at least three images of the scene; and the translational and rotational offsets comprise translational and rotational offsets between multiple pairs of the input images (par [0044-0045]). 
Claim 3, 10, 17, Lelescu further discloses the method of claim 1, wherein generating the gain map comprises using, for each pair of the input images, a rotation matrix based on a rotation angle between the pair of the input images (par [0039-0040]). 
Claim 5, 12, 19, Lelescu further discloses the method of claim 1, wherein the input images are based on the image data captured using a two-dimensional array of the imaging sensors (par [0038]). 
Claim 6, 13, 20, Lelescu further discloses the method of claim 1, wherein the gain map identifies spatial nonuniformity of the imaging sensors (par [0032]). 
Claim 7, 14, Lelescu further discloses the method of claim 1, further comprising: using the gain map to process additional image data captured using the imaging sensors (par [0024, 0037]). 
Claim 8, the claim is rejected for the same reasons as set forth in claim 1.
Claim 15, the claim is rejected for the same reasons as set forth in claim 1.
Allowable Subject Matter
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646